DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 9/15/2021.  Claims 1-22 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-12, 14, 16-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106766082 to Lu Jon (LJ) in view of U.S. Patent Application Publication 2009/0064698 to Spanger (Spanger) and U.S. Patent Application Publication 2011/0048039 to Kohavi et al. (Kohavi).
In reference to claim 1, LJ teaches a dehumidifier (FIG. 1, 4 and 7), comprising a bucket (6, FIG. 7); a drain pan (7, FIG. 1-7) comprising a drain passage (73, FIG. 7) configured to guide condensed water dropped from an evaporator (4, FIG. 1) to the bucket (FIG. 1); a pump (unmarked but connected to the system via conduits 75 and 76, FIG. 1-7); a barrier (71, FIG. 3) configured to define a bucket space (space habituated by bucket 6, FIG. 1-7) in which the bucket (6, FIG. 1-7) is accommodated; and a pump water inlet line (74, FIG. 4-7) and a pump water outlet line (8, FIG. 4), which are connected to the pump (via 75 and 76, FIG. 4-7), wherein the pump water inlet line comprises a flexible tube (rubber tube 711, FIG. 5), a portion of which (7101, FIG. 5 and FIG. 7) is inserted into the bucket (6, FIG. 7), and wherein the bucket has an opening (top of 6, FIG. 7) into which a portion of the flexible tube is inserted (via 76, FIG. 4 and 7), but does not teach wherein the pump water inlet line is configured to guide the condensed water in the bucket to the pump and wherein the pump water inlet line comprises a first end, which is free end into which the condensed water in the bucket is introduced and a second end connected to the pump.  Spanger teaches a condensate liquid pumping system (FIG. 1) wherein 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LJ, to include a pump water inlet line configured to guide the condensed water in the bucket to the pump and wherein the pump water inlet line comprises a first end, into which the condensed water in the bucket is introduced and a second end connected to the pump, as taught by Spanger, in order to provide a pump which drains directly from the reservoir itself; and to have the first end free, as taught by Kohavi, in order to prevent clogs within the drainage system.
In reference to claim 2, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 1, and LJ additionally teaches a weight (7101, FIG. 5) installed on one end of the flexible tube (rubber tube 711, FIG. 5) to bend the flexible tube downward (intended use recitation).
In reference to claim 3, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 2, and LJ additionally teaches wherein the weight comprises a water inlet passage (passage within 710, FIG. 4 and 5) configured to guide (via 79, FIG. 4) the condensed water in the bucket (6, FIG. 1-7) to an inside of the flexible tube (rubber tube 711, FIG. 5).

In reference to claim 5, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 4, and LJ additionally teaches wherein the barrier fitting (77, FIG. 1-7) is mounted at a position higher (above 75 and 76, FIG. 7) than the pump (FIG. 7).
In reference to claim 6, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 4, and LJ additionally teaches wherein the bucket (6, FIG. 7) comprises a barrier facing plate (bottom of bucket 6, FIG. 7) that faces one surface of the barrier (71, FIG. 3), and wherein the barrier fitting (77, FIG. 1-7) is disposed at a position higher than an upper end of the barrier facing plate (upper portion of bottom of bucket 6, FIG. 1).
In reference to claim 7, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 4, and LJ additionally teaches wherein a fitting mount (79, FIG. 4) on which the barrier fitting (77, FIG. 1-7)  is mounted is disposed on the barrier (71, FIG. 3).
In reference to claim 8, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 7, and LJ additionally teaches wherein a tube space (within 79, FIG. 4) is provided into which a portion of the barrier fitting (77, FIG. 1-7) protrudes and through which an outlet of the flexible tube (rubber tube 711, FIG. 5) is connected to the barrier fitting (77, FIG. 1-7).
In reference to claim 9, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 7, and LJ additionally teaches wherein the fitting mount (79, FIG. 4) is spaced downward from the drain pan (7, FIG. 1-7).

In reference to claim 11, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 7, and LJ additionally teaches wherein the fitting mount (79, FIG. 4) protrudes from the barrier (71, FIG. 1-7) in a direction away from the bucket space (space where 6 is located, FIG. 7).
In reference to claim 12, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 7, and LJ additionally teaches wherein the barrier (71, FIG. 3) partitions a space into a machine room (FIG. 1-7), in which the pump (unmarked but connected to the system via conduits 75 and 76, FIG. 1-7) is accommodated, and the bucket space (space habituated by bucket 6, FIG. 1-7), and the fitting mount (79, FIG. 4) protrudes from the barrier (71, FIG. 7) into the machine room.
In reference to claim 14, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 4, and LJ additionally teaches wherein the pump water inlet line (74, FIG. 4-7) comprises a pump water inlet tube (within 76, FIG. 7) connected to the barrier fitting (77, FIG. 1-7) and the pump (unmarked but connected to the system via conduits 75 and 76, FIG. 1-7).
In reference to claim 16, said claim claims the limitations as claimed in claims 1, 4 and 14; thus, claim 16 is rejected in the same manner, as explained in detail above.

In reference to claim 18, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 17, and LJ additionally teaches wherein a tube space (within 79, FIG. 4) is provided into which a portion of the barrier fitting (77, FIG. 1-7) protrudes and through which an outlet of the flexible tube (rubber tube 711, FIG. 5) is connected to the barrier fitting (77, FIG. 1-7).
In reference to claim 19, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 17, and LJ additionally teaches wherein the fitting mount (79, FIG. 4) protrudes from the barrier (71, FIG. 7) into the machine room.
In reference to claim 21, LJ teaches a dehumidifier (FIG. 1 and 7), comprising a (6, FIG. 7); a drain pan (7, FIG. 1-7) configured to guide condensed water dropped from an evaporator (4, FIG. 1) to the bucket (FIG. 1), the drain pan including a drain body, a water collection body, the drain body being inclined toward the water collection body, and a drain conduit (all FIG. 3); a pump (unmarked but connected to the system via conduits 75 and 76, FIG. 1-7); a barrier (71, FIG. 3) configured to define a bucket space (space habituated by bucket 6, FIG. 1-7) in which the bucket is accommodated; and a pump water inlet line (74, FIG. 4-7) and a pump water outlet line (8, FIG. 4), which are connected to the pump (via 75 and 76, FIG. 4-7), wherein the pump water inlet line comprises a flexible tube (rubber tube 711, FIG. 5), a portion of which (7101, FIG. 5 and FIG. 7) is inserted into the bucket, wherein the bucket has an opening (top of 6, FIG. 7) into which a portion of the flexible tube is inserted, and wherein the bucket is configured to be removed from the dehumidifier to empty the condensed water in the bucket (inherent in the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of LJ, to include a pump water inlet line configured to guide the condensed water in the bucket to the pump and wherein the pump water inlet line comprises a first end, into which the condensed water in the bucket is introduced and a second end connected to the pump, as taught by Spanger, in order to provide a pump which drains directly from the reservoir itself; and to have the first end free, as taught by Kohavi, in order to prevent clogs within the drainage system.
In reference to claim 22, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 21, and LJ additionally teaches wherein an outer surface of the .
Claims 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LJ in view of Kohavi and Spanger, as applied to claims 12, 14 and 16 above, and further in view of Applicant's Admitted Prior Art (AAPA).
In reference to claim 13, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 12, but do not teach a waterproof wall that protrudes from the barrier into the machine room to cover an upper side of the pump.  However, as noted below in addressing the applicants’ arguments, the well-known nature of the use various drainage systems having waterproof walls is taken to be admitted prior art, and thus its use in fabricating the system of LJ, Kohavi and Spanger would have been obvious in order to prevent mold formation.
In reference to claim 15, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 14, but do not teach a float configured to be elevated along a float guide disposed on the bucket; a water level sensor configured to sense a full water level according to a height of the float; and a controller configured to drive the pump when the full water level is sensed by the water level sensor and stop the pump when a predetermined time has elapsed after the pump is driven.  However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of various drainage systems having a float, a sensor and a controller is taken to be admitted prior art, and thus its use in fabricating the system of LJ, Kohavi and Spanger would have been obvious in order to optimize the work of the pump based on need and increase the efficiency of the system.
In reference to claim 20, LJ, Kohavi and Spanger teach the dehumidifier as explained in the rejection of claim 16, but do not teach a waterproof wall that protrudes from the barrier into .
Response to Arguments
Applicant’s arguments, see pages 10-11, filed 9/15/2021, with respect to the rejection(s) of claim(s) 1, 16 and 21 under 102 over LJ have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Spanger and Kohavi, as described in detail above.
Official Notice
In the first Office action on the merits, the Examiner took Official Notice regarding the limitations claimed in claims 13, 15 and 20.  In his subsequent reply to this Office action, the Applicant did not traverse Examiner's assertion of Official Notice with regard to these elements.  Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by the Applicant.  See MPEP § 2144.03 (C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2009/0071181to Spanger teaches an evaporator unit. 
U.S. Patent 7,856,840 to Yoon et al. teaches a dehumidifier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
11/17/2021